Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a Final Office Action in response to communications received on 11/3/21.
Claims 5, 10, 14-15, 18 have been cancelled.
Claims 1, 8, 13, 17, 19, 20 and 24 have been amended.
Therefore, Claims 1-4, 6-9, 11-13, 16-17, 19-25 are now pending and have been addressed below.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-9, 11-13, 17, 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mercuri et al. (US 2019/0013934 A1) in view of Cui et al. (US 2019/0174102 A1), further in view of Uldridge et al. (US 2019/0081774A1) and  Medina, III et al. (US 9,953,231 B1)

Regarding Claims 1 and 17, Mercuri discloses the method, comprising:
Mercuri discloses receiving, by the service device, the multimedia file containing one or more of the behavior or the voice of the user ([0020] an event interface system, provides a record storage system and facilitates a proof of custody, proof of chain of custody and proof against tampering for a record by deploying a hash of the record on the blockchain and storing the record on an off-chain storage.  A record may be a digital record that memorializes activities performed, events occurred, results achieved, or statements made., [0021], [0023] The system may generate a hash of the digital file, [0094] audio/video recording (voice recording of user) captured by law enforcement agencies and deploy the hash to the blockchain, Fig 4 # 310 witness, [0098] associate an identity or username of the participant with a persona describing the relationship between the participant and the blockchain object 108.  and [0109] State D may include information from the witness 310, Fig 7 # 706 receive a record), the service device being a node in a blockchain network ([0023] store the digital file/hash on the blockchain, Fig 7 # 708-712 deploy hash on blockchain, Fig 7 # 706 receive a record);
Mercuri discloses constructing, by the service device, a target transaction based on the multimedia file (Fig 4 $ 302-310 and [0109] the blockchain object 108 may transition between six different states (target transaction) before the conclusion of the legal proceedings.  State A depicts the creation of the record 165 and the deployment of the corresponding hash as the blockchain object 108A.  State B shows updates to the record from the desk clerk 304.  State C is the state of the record as a result of a detective 306 investigating the crime scene.  State D is the state of the record 165 after a field technician 308 such as a forensics expert has examined the property.  In the alternative State D may include information from the witness 310.); and the target transaction including a target hash corresponding to the multimedia file (Fig 8 # 806 generate hash of record, [0111] recording/file includes metadata such as the calibration information of the 302, the other law enforcement officials involved in the action and the like. The system 100 may generate a hash of the record 165 that may include the metadata in addition to the body camera footage.)
Mercuri discloses broadcasting, by the service device, the target transaction to the blockchain network for each node in the blockchain network to add the target transaction to a blockchain based on a consensus mechanism (Fig 4 # blockchain 120 and [0109] The blockchain object 108B may be generated as a result of the interaction between a message from the LEO 302 and the blockchain object 108A stored on block N2 of the blockchain 120., [0067], [0113] consensus mechanism).
Mercuri discloses adding the target transaction into a copy of the blockchain stored at the service device ([0032] The system may store both the states, i.e., the old record and the updated record to the off-chain storage and deploy hash of the old record and the updated record to the blockchain.[0064], [0066]).
Mercuri does not teach receiving, by a service device from a user equipment a recording scene parameter, analyzing, by the service device, the recording scene parameter with respect to a threshold; in response to the recording scene parameter meets the threshold, notifying, by the service device, the user equipment to generate a multimedia file including the one or more of the behavior or the voice of the user; the multimedia file being separate from the recording scene parameter; a multimedia file containing one or more of a behavior of a user
Cui teaches receiving, by a service device from a user equipment a recording scene parameter of a scene of recording at least one of a behavior or a voice of a user ([0016] The NVR system 130 can receive the video from the plurality of surveillance system cameras 110, 112 and can store some or all of the video in a database 136 responsive to detection of a predetermined condition or a security event (recording scene), [0019] an NVR system receiving captured video from one or more surveillance cameras as in 202, and the NVR analyzing the captured video for indications of duress or fear (scene of recording) exhibited by one or more individuals in a secure area as in 204., .Fig 2 # 202-204, the recording scene parameter including at least one of scene location information or scene environment information ([0019] NVR analyzing the captured video for indications of duress or fear (scene environment information) exhibited by one or more individuals in a secure area as in 204,); analyzing, by the service device, the recording scene parameter with respect to a threshold ([0011] If a comparison between the first facial expressions of the first individual captured in the video data streams and the first basis image of frightened individuals exceeds a threshold score, then the NVR system can determine that the first individual is frightened or otherwise under duress, [0012], Fig 2 # 204 and [0019] the NVR analyzing the captured video for indications of duress or fear exhibited by one or more individuals in a secure area as in 204.  For example, the NVR can detect the duress or the fear exhibited by the one or more individuals in the secure area based on facial expressions, body movements, or body positions of the one or more individuals in the secure area.); in response to the recording scene parameter meets the threshold, notifying, by the service device, the user equipment to generate a multimedia file including the one or more of the behavior or the voice of the user ([0011] image of frightened individuals exceeds a threshold score, then the NVR system can determine that the first individual is frightened, Fig 2 # 208 and [0019] the NVR system determining whether the captured video includes the indications of the duress or the fear exhibited by the one or more individuals in the secure area as in 206 and, upon detecting the fear or the duress as in 206, automatically recording the captured video (multimedia file) in response to detecting the fear or the duress exhibited by the one or more individuals in the secure area as in 208.): the multimedia file being separate from the recording scene parameter ([0019] determining whether the captured video (multimedia file) includes the indications of the duress or the fear (recording scene parameter) exhibited by the one or more individuals in the secure area); multimedia file containing one or more of a behavior of a user ([0016] the NVR system 130 can store the video in the database 136 when the programmable processor 132 detects a panic condition, an action by an individual in the video, a frightened individual in the video)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included receiving, by a service device from a user equipment a recording scene parameter of a scene of recording at least one of a behavior or a voice of a user, analyzing, by the service device, the recording scene parameter with respect to a threshold; in response to the recording scene parameter meets the threshold, notifying, by the service device, the user equipment to generate a multimedia file including the one or more of the behavior or the voice of the user; the multimedia file being separate from the recording scene parameter; a multimedia file containing one or more of a behavior of a user, as disclosed by Cui in the system disclosed by Mercuri, for the motivation of providing a method of analyzing the video data stream  and triggering a video recording in response to detecting a predetermined condition or security event ([0001] Cui)
Mercuri/cui do not teach the recording scene parameter including location coordinates; analyzing the recording scene parameter includes comparing the location coordinates with a target location where the user equipment is used to log into a target account of the user; receiving, by the service device from the user equipment, the recording scene parameter. Mercuri discloses recording including metadata such as the calibration information of the body camera, the GPS (Global Positioning System) location of the footage, the identity of the LEO 302, the other law enforcement officials involved in the action and the like. The system 100 may generate a hash of the record 165 that may include the metadata in addition to the body camera footage.([0111], [0158]-[0159])
Uldridge teaches the recording scene parameter including location coordinates ([0024] the first electronic device may comprise a computer located in the location where the proceeding is being held (such as a courtroom or the like). [0030] geographic location at which the recording was made); analyzing the recording scene parameter includes comparing the location coordinates with a target location where the user equipment is used to log into a target account of the user ([0030] data may include one or more of the file name of the recording, the first electronic device serial number, the serial number of the motherboard of the first electronic device, information regarding the network card of the first electronic device (such as the MAC address, the IP address and so on) (target location), the details of any users of the first electronic device (such as the names of the users, the times and dates that users logged in and/or out of the first electronic device and/or the recording software), the date and time at which the recording was made, the 102 includes further pieces of data associated with the recording 10. In this embodiment, the further pieces of data include the name of the electronic file 101, the motherboard serial number of the first electronic device, the network card MAC address of the first electronic device 12 and the details of the user logged into the recording software 11 when the recording 10 was made.) receiving, by the service device from the user equipment, the recording scene parameter ([0007] recording/sending information from user’s surroundings including audio, video and location information, [0015] audio, video and location information is recorded and sent to monitoring center (service device), [0049])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the recording scene parameter including location coordinates; analyzing the recording scene parameter includes comparing the location coordinates with a target location where the user equipment is used to log into a target account of the user; receiving, by the service device from the user equipment, the recording scene parameter, as disclosed by Uldridge in the system disclosed by Mercuri/Cui, for the motivation of providing a method of reducing the period of time between the recording being created and its verification, reducing the likelihood of the recording being tampered with ([0020] Uldridge).
Mercuri/Cui/Uldridge do not teach receiving through a target account registered on the service device, the multimedia file; obtaining, by the service device, at least one of a facial feature or a voice-print feature of the user from the multimedia, file; constructing a target transaction based on the at least one of the facial feature or the voiceprint of the user. Cui, however teaches obtaining, by the service device, at least one of a facial expression ([0017] the programmable processor 132 can detect the frightened individual in the video responsive to analyzing the video and detecting therein a frightened facial expression by an individual) 
Medina teaches receiving through the target account registered on the service device (Fig 3 # 302 receive video data of user’s face, Col 5 lines 45-52 The data collected during voice recognition, heartbeat detection, emotional state determination, voice recognition, or other  obtaining, by the service device, at least one of a facial feature or a voice-print feature of the user from the multimedia, file (Col 2 lines 4-9 receiving audio data of the user speaking at least one word, comparing the audio data to a stored voice print associated with the user, Fig 7 # 706, 708, 710 and Col 12 lines 48-53 user authentication based on voice data analysis includes recorded speech may be compare to a stored voice print of user in user profile, Based on the comparison, a determination may be made (710) whether the recorded speech matches or otherwise corresponds to the stored voice print data of the user 102., Col 13 lines 1-3, Col  9 lines 24-32 comparing one or more images in the video data 112, such as frame(s) of video, to previously captured and stored images of the user's face (facial feature) included in a user profile 116 of the user 102.); constructing a target transaction based on the at least one of the facial feature or the voiceprint of the user. (Fig 2 # 206-208, Fig # 706, 708, 710, 716 authenticate user by matching voice with stored voice print, Col 13 lines 46-67, Col 14 lines 1-15 presenting a PIN-based authentication dialog on the user device 104 to give the user 102 an opportunity to indicate (e.g., through reverse entry of PIN) if they are being threatened by someone off camera, such as at an automated teller machine (ATM).  Additional action(s) may also include sending a notification (target transaction) to customer support or marketing indicating the user 102 may need assistance.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included receiving through a target account registered on the service device, obtaining, by the service device, at least one of a facial feature or a voice-print feature of the user from the multimedia, file; constructing a target transaction based on the at least one of the facial feature or the voiceprint of the user , as disclosed by Medina in the system disclosed by Mercuri/Cui/Uldridge, for the motivation of providing a method of using multiple authentication methods may be used in combination to authenticate the user with greater confidence than authentication provided by a single method. (Col 4 lines 10-17 Medina)
Mercuri/Cui/Uldridge do not teach following limitations, 
However, Medina teaches receiving, by the user equipment, an evidence acquisition instruction entered by the user through a target account registered on the service device, the target account including a trusted facial feature and a trusted voiceprint feature (Col 5 lines 45-55 data collection includes image data of the user's face (trusted facial feature) may be collected and used in the aggregate to develop a more accurate composite image of the user. voice print data (trusted voiceprint feature), emotional state data, or other types of data may be collected and used to develop a more accurate voice print or emotional profile of the user, Col 6 lines 57-60, Col 8 lines 40-45)
Medina teaches in response to that the multimedia file includes an audio component, extracting, by the service device, a voiceprint feature of the user from the multimedia file, comparing the extracted voiceprint feature with the trusted voiceprint feature (Col 2 lines 4-9 receiving audio data of the user speaking at least one word, comparing the audio data to a stored voice print associated with the user, Fig 7 # 706, 708, 710 and Col 12 lines 48-53 user authentication based on voice data analysis includes recorded speech may be compare to a stored voice print of user in user profile, Based on the comparison, a determination may be made (710) whether the recorded speech matches or otherwise corresponds to the stored voice print data of the user 102., Col 13 lines 1-3) 
Medina teaches adding a consistency result into the target transaction in response to that the extracted voiceprint feature and the trusted voiceprint feature are consistent with one another (Col 6 lines 57-60 authentication information such as facial image, voice data, video data may be stored in a block chain, Col 12 lines 59-62 If the recorded speech corresponds to the stored voice print, and if the converted text corresponds to the presented text data, a determination may be made that the user 102 is authenticated (716) (consistency result) Fig 1 # 124 and Col 8 lines 6-25 authentication results sent by authentication module over to the network to the application)
Medina teaches adding an inconsistency result into the target transaction in response to that the extracted voiceprint feature and the trusted voiceprint feature are inconsistent with one another (Col 12 lines 62-66 If the recorded speech does not correspond to the stored voice print, and/or if the converted text does not correspond to the presented text data, a determination may be made ;
Medina teaches in response to that the multimedia file includes a visual component, extracting, by the service device, a facial feature of the user from the multimedia file, comparing the extracted facial feature with the trusted facial feature (Col 8 lines 35-39, Col 9 lines 24-29 A determination may be made (208) whether the user 102 is authenticated based on facial recognition.  Such a determination may be based on comparing one or more images in the video data 112, such as frame(s) of video, to previously captured and stored images of the user's face included in a user profile 116 of the user 102.)
Medina teaches adding a consistency result into the target transaction in response to that the extracted facial feature and the trusted facial feature are consistent with one another (Col 9 lines 29-32 If the current image(s) are sufficiently similar to the previously captured image(s) of the user 102, the user 102 may be authenticated) , and
Medina teaches adding an inconsistency result into the target transaction in response to that the extracted facial feature and the trusted facial feature are inconsistent with one another (Col 9 lines 24-33 If the current image(s) are sufficiently similar to the previously captured image(s) of the user 102, the user 102 may be authenticated and the process may proceed to 208.  If not, the process may proceed to 220.) ;
Medina teaches or in response to that the multimedia file includes an audio component and a visual component, extracting, by the service device, a voiceprint feature and a facial feature of the user from the multimedia file (Col 9 lines 24-33 authentication based on facial recognition, Col 9 lines 60-67, Col 10 lines 37-42, Col 12 lines 32-34, 48-54 authentication based on voice data analysis. Recorded speech may be compared to a stored voice print);
Medina teaches comparing the extracted voiceprint feature with the trusted voiceprint feature (Fig 7 # 706, 708, 710 and Col 12 lines 48-53 user authentication based on voice data analysis includes recorded speech may be compare to a stored voice print of user in user profile); 
Medina teaches comparing the extracted facial feature with the trusted facial feature (Col 8 lines 35-39, Col 9 lines 24-29 A determination may be made (208) whether the user 102 is ; 
Medina teaches adding a consistency result into the target transaction in response to that the extracted voiceprint feature and the trusted voiceprint feature are consistent with one another and the extracted facial feature and the trusted facial feature are consistent with one another (Col 9 lines 29-32 If the current image(s) are sufficiently similar to the previously captured image(s) of the user 102, the user 102 may be authenticated; Col 12 lines 62-66 If the recorded speech does not correspond to the stored voice print, and/or if the converted text does not correspond to the presented text data, a determination may be made that the user 102 is not authenticated (718), Fig 1 # 124 and Col 8 lines 6-25 authentication results sent by authentication module over to the network to the application and 
Medina teaches adding an inconsistency result into the target transaction in response to at least one of that the extracted voiceprint feature and the trusted voiceprint feature are inconsistent with one another and that the extracted facial feature and the trusted facial feature are inconsistent with one another (Col 9 lines 29-32 If the current image(s) are sufficiently similar to the previously captured image(s) of the user 102, the user 102 may be authenticated. If not, the process processed to 220. Col 12 lines 62-66 If the recorded speech does not correspond to the stored voice print, and/or if the converted text does not correspond to the presented text data, a determination may be made that the user 102 is not authenticated (718), Fig 1 # 124 and Col 8 lines 6-25 authentication results sent by authentication module over to the network to the application)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included receiving, by the user equipment, the evidence acquisition instruction entered by the user through a target account registered on the service device, the target account including a trusted facial feature and a trusted voiceprint feature; in response to that the multimedia file includes an audio component, extracting, by the service device, a voiceprint feature of the user from the multimedia file, comparing the extracted voiceprint feature with the trusted voiceprint feature, adding a consistency result into the target transaction in response to that the extracted voiceprint feature and the trusted voiceprint feature are consistent with one another, and adding an inconsistency result into the target transaction in response to that the extracted voiceprint feature and the trusted voiceprint feature are inconsistent with one another; in response to that the multimedia file includes a visual component, extracting, by the service device, a facial feature of the user from the multimedia file, comparing the extracted facial feature with the trusted facial feature, adding a consistency result into the target transaction in response to that the extracted facial feature and the trusted facial feature are consistent with one another, and adding an inconsistency result into the target transaction in response to that the extracted facial feature and the trusted facial feature are inconsistent with one another; or in response to that the multimedia file includes an audio component and a visual component, extracting, by the service device, a voiceprint feature and a facial feature of the user from the multimedia file; comparing the extracted voiceprint feature with the trusted voiceprint feature; comparing the extracted facial feature with the trusted facial feature; adding a consistency result into the target transaction in response to that the extracted voiceprint feature and the trusted voiceprint feature are consistent with one another and the extracted facial feature and the trusted facial feature are consistent with one another; and adding an inconsistency result into the target transaction in response to at least one of that the extracted voiceprint feature and the trusted voiceprint feature are inconsistent with one another and that the extracted facial feature and the trusted facial feature are inconsistent with one another, as disclosed by Medina in the system disclosed by Mercuri/Cui/Uldridge, for the motivation of providing a method of using multiple authentication methods may be used in combination to authenticate the user with greater confidence than authentication provided by a single method. (Col 4 lines 10-17 Medina)

Regarding Claim 2,    Mercuri as modified by Cui, Uldridge and Medina teaches the method of claim 1, further comprising:
Mercuri teaches receiving, by the user equipment, an evidence acquisition instruction of the user; recording, by the user equipment, the one or more of the behavior and the voice of the user into the multimedia file in response to the evidence acquisition instruction ([0020] an event interface system, provides a record storage system and facilitates a proof of custody, proof of chain of custody and proof against tampering for a record by deploying a hash of the record on the blockchain and storing the record on an off-chain storage.  A record may be a digital record that memorializes activities performed, events occurred, results achieved, or statements made., [0021], [0023] The system may generate a hash of the digital file, [0094] audio/video recording (voice recording of user) captured by law enforcement agencies and deploy the hash to the blockchain, Fig 4 # 310 witness, [0098] associate an identity or username of the participant with a persona describing the relationship between the participant and the blockchain object 108.  and [0109] State D may include information from the witness 310, Fig 7 # 706 receive a record)
Mercuri does not specifically one or more of a behavior of a user into multimedia file
Cui teaches a multimedia file containing one or more of a behavior of a user ([0016] the NVR system 130 can store the video in the database 136 when the programmable processor 132 detects a panic condition, an action by an individual in the video, a frightened individual in the video)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a multimedia file containing one or more of a behavior of a user, as disclosed by Cui in the system disclosed by Mercuri, for the motivation of providing a method of analyzing the video data stream  and triggering a video recording in response to detecting a predetermined condition or security event ([0001] Cui)

Regarding Claims 3 and 21,   Mercuri as modified by Cui, Uldridge and Medina teaches the method according to claim 1 and claim 20, 
Mercuri teaches wherein the multimedia file includes one or more of an audio file, a video file, a text file, and an image file ([0094] audio/video recording captured by law enforcement).
Cui also teaches wherein the multimedia file includes one or more of an audio file, a video file (Fig 2 # 202 video stream), a text file, and an image file 


Mercuri does not teach wherein the recording scene parameter includes at least one of scene location information, scene environment information, a voice feature of the user, and an expression feature of the user.
Cui teaches wherein the recording scene parameter includes at least one of scene location information, scene environment information ([0019] NVR analyzing the captured video for indications of duress or fear (scene environment information) exhibited by one or more individuals in a secure area as in 204, a voice feature of the user, and an expression feature of the user ([0017] the programmable processor 132 can detect the frightened individual in the video responsive to analyzing the video and detecting therein a frightened facial expression by an individual) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the recording scene parameter includes at least one of scene location information, scene environment information, a voice feature of the user, and an expression feature of the user, as disclosed by Cui in the system disclosed by Mercuri, for the motivation of providing a method of analyzing the video data stream  and triggering a video recording in response to detecting a predetermined condition or security event ([0001] Cui)

Regarding Claims 7 and 23,    Mercuri as modified by Cui, Uldridge and Medina teaches the method according to claim 1 and claim 20, wherein the constructing the target transaction based on the multimedia file includes:
Mercuri teaches constructing the target transaction containing the multimedia file (Fig 4 $ 302-310 and [0109] the blockchain object 108 may transition between six different states (target transaction) before the conclusion of the legal proceedings.  State A depicts the creation of the record 165 and the deployment of the corresponding hash as the blockchain object 108A.  State B shows updates to the record from the desk clerk 304.  State C is the state of the record as a result of a detective 306 investigating the crime scene.  State D is the state of the record 165 after .

Regarding Claim 8, 19 and 24,    Mercuri as modified by Cui, Uldridge and Medina teaches the method according to claim 1 and system of 17 and claim 20, wherein the constructing the target transaction based on the multimedia file specifically includes:
Mercuri teaches storing the multimedia file (Fig 8 # 804, 810 store record in storage); obtaining the target hash corresponding to the multimedia file by using a hash algorithm based on the multimedia file (Fig 8 # 806 generate hash of record); and constructing the target transaction containing the target hash (Fig 8 # 808 deploy has on blockchain. Fig 4 $ 302-310 and [0109] the blockchain object 108 may transition between six different states (target transaction) before the conclusion of the legal proceedings.  State A depicts the creation of the record 165 and the deployment of the corresponding hash as the blockchain object 108A.  State B shows updates to the record from the desk clerk 304.  State C is the state of the record as a result of a detective 306 investigating the crime scene.  State D is the state of the record 165 after a field technician 308 such as a forensics expert has examined the property.  In the alternative State D may include information from the witness 310.).

Regarding Claim 9,    Mercuri as modified by Cui, Uldridge and Medina teaches the method according to claim 8, wherein the obtaining the target has includes:
Mercuri teaches calculating the target hash using the multimedia file and storage location information of the storing the multimedia file as input of the hash algorithm (Fig 8 # 806 generate hash of record, and [0021] the record may include a file and a metadata associated with the file.  The system may generate a hash of the record, deploy the hash to the blockchain and store the record in an off-chain storage.).



Mercuri /Cui/Uldridge do not teach in response to that the service device adds an inconsistency result into the target transaction, obtaining identity information of the user based on one or more of the extracted voiceprint feature and the extracted facial feature of the user; and adding, by the service device, the identity information of the user into the target transaction. Mercuri however discloses including the identity information of the user into the target transaction ([0038] the GUI may prove details of the blockchain object such as the asset description, location of the asset, participants who accessed or created the asset, time of creation, the chain of custody details
Medina teaches in response to that the service device adds an inconsistency result into the target transaction (Col 14 lines 1-9 If the current emotional state is atypical, that determination may weigh against allowing access.  In some implementations, determination of an atypical emotional state of the user 102 may cause additional action(s) to be performed, Col 13 lines 45-50, 58-67, Col 14 lines 15-30 the determined emotional state of the user 102 may also be used to identify possible fraud.  For example, if the emotional state of the user 102 indicates that the user 102 is agitated, nervous, and/or stressed in a manner that is atypical for the user 102, a determination may be made that the user 102 is possibly engaged in fraudulent activity. The system may flag the attempted transaction as possibly fraudulent (transaction data includes user identity), obtaining identity information of the user based on one or more of the extracted voiceprint feature and the extracted facial feature of the user  (Fig 3 # 302-304 apply face detection algorithm, Col 6 lines 57-60, Col 8 lines 36-45 user authentication, Col 9 lines 24-32, Col 10 lines 37-44 Video data 112 of the user's face may be received (302).  In some implementations, a face detection algorithm may be applied (304) to one or more frames of the video data 112., Col 12 lines 48-65 the recorded speech may be compared to a stored voice print of the user 102, e.g., stored in a user profile 116.  Based on the comparison, a determination may be made (710) whether the recorded speech matches or otherwise corresponds to the stored voice print data of the user 102. If the recorded speech corresponds to the stored voice print, and if the converted text corresponds to the presented text data, a determination may be made that ., Fig 8 # 802 and Col 14 lines 33-35 authentication methods to verify the identity of user) and adding, by the service device, the identity information of the user into the target transaction (Col 14 lines 15-30 the determined emotional state of the user 102 may also be used to identify possible fraud.  For example, if the emotional state of the user 102 indicates that the user 102 is agitated, nervous, and/or stressed in a manner that is atypical for the user 102, a determination may be made that the user 102 is possibly engaged in fraudulent activity. The system may flag the attempted transaction as possibly fraudulent (transaction data includes user identity))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in response to that the service device adds an inconsistency result into the target transaction, obtaining identity information of the user based on one or more of the extracted voiceprint feature and the extracted facial feature of the user; and adding, by the service device, the identity information of the user into the target transaction, as disclosed by Medina in the system disclosed by Mercuri/Cui/Uldridge, for the motivation of providing a method of using multiple authentication methods may be used in combination to authenticate the user with greater confidence than authentication provided by a single method. (Col 4 lines 10-17 Medina)

Regarding Claim 12, Mercuri as modified by Cui, Uldridge and Medina teaches the method according to claim 1, further comprising:
Mercuri teaches adding, by the service device, a time stamp into the target transaction ([0144] the time of creation of the record (timestamp)).

Regarding Claims 13 and 20, Mercuri discloses the method/device, comprising:
Mercuri discloses receiving, by user equipment, an evidence acquisition instruction of a user ([0020] A record may be a digital record that memorializes activities performed, events occurred, results achieved, or statements made., [0125] the system 100 may create the configuration file ; 
Mercuri discloses recording a voice of the user into a multimedia file in response to the evidence acquisition instruction; ([0020] an event interface system, provides a record storage system and facilitates a proof of custody, proof of chain of custody and proof against tampering for a record by deploying a hash of the record on the blockchain and storing the record on an off-chain storage.  A record may be a digital record that memorializes activities performed, events occurred, results achieved, or statements made., [0021], [0023] The system may generate a hash of the digital file, [0094] audio/video recording (voice recording of user) captured by law enforcement agencies and deploy the hash to the blockchain, Fig 4 # 310 witness, [0098] associate an identity or username of the participant with a persona describing the relationship between the participant and the blockchain object 108.  and [0109] State D may include information from the witness 310, Fig 7 # 706 receive a record), the service device being a node in a blockchain network ([0023] store the digital file/hash on the blockchain, Fig 7 # 708-712 deploy hash on blockchain);
Mercuri discloses sending the multimedia file to a service device, the service device being a node of a blockchain network, for the service device to construct a target transaction based on the multimedia file ([0031] a record received during the normal course of business, [0032] an update to the record may change its state by adding information to the record Fig 4 $ 302-310 and [0109] the blockchain object 108 may transition between six different states (target transaction) before the conclusion of the legal proceedings.  State A depicts the creation of the record 165 and the deployment of the corresponding hash as the blockchain object 108A.  State B shows updates to the record from the desk clerk 304.  State C is the state of the record as a result of a detective 306 investigating the crime scene.  State D is the state of the record 165 after a field technician 308 such as a forensics expert has examined the property.  In the alternative State D may include information from the witness 310.); and.); and  the target transaction including a target hash corresponding to the multimedia file (Fig 8 # 806 generate hash of record, [0111] recording/file includes metadata such as the calibration information of the body camera, 302, the other law enforcement officials involved in the action and the like. The system 100 may generate a hash of the record 165 that may include the metadata in addition to the body camera footage.)
Mercuri discloses broadcast the target transaction to the blockchain network for each node in the blockchain network to add the target transaction to a blockchain based on a consensus mechanism (Fig 4 # blockchain 120 and [0109] The blockchain object 108B may be generated as a result of the interaction between a message from the LEO 302 and the blockchain object 108A stored on block N2 of the blockchain 120.).
Mercuri does not teach receiving, by a service device from a user equipment a recording scene parameter, analyzing, by the service device, the recording scene parameter with respect to a threshold; in response to the recording scene parameter meets the threshold, notifying, by the service device, the user equipment to generate a multimedia file including the one or more of the behavior or the voice of the user; the multimedia file being separate from the recording scene parameter; a multimedia file containing one or more of a behavior of a user
Cui teaches receiving, by a service device from a user equipment a recording scene parameter of a scene of recording at least one of a behavior or a voice of a user ([0016] The NVR system 130 can receive the video from the plurality of surveillance system cameras 110, 112 and can store some or all of the video in a database 136 responsive to detection of a predetermined condition or a security event (recording scene), [0019] an NVR system receiving captured video from one or more surveillance cameras as in 202, and the NVR analyzing the captured video for indications of duress or fear (scene of recording) exhibited by one or more individuals in a secure area as in 204., .Fig 2 # 202-204, the recording scene parameter including at least one of scene location information or scene environment information ([0019] NVR analyzing the captured video for indications of duress or fear (scene environment information) exhibited by one or more individuals in a secure area as in 204,); analyzing, by the service device, the recording scene parameter with respect to a threshold ([0011] If a comparison between the first facial expressions of the first individual captured in the video data streams and the first basis image of frightened individuals exceeds a threshold score, then the NVR system can determine that the first individual is in response to the recording scene parameter meets the threshold, notifying, by the service device, the user equipment to generate a multimedia file including the one or more of the behavior or the voice of the user ([0011] image of frightened individuals exceeds a threshold score, then the NVR system can determine that the first individual is frightened, Fig 2 # 208 and [0019] the NVR system determining whether the captured video includes the indications of the duress or the fear exhibited by the one or more individuals in the secure area as in 206 and, upon detecting the fear or the duress as in 206, automatically recording the captured video (multimedia file) in response to detecting the fear or the duress exhibited by the one or more individuals in the secure area as in 208.): the multimedia file being separate from the recording scene parameter ([0019] determining whether the captured video (multimedia file) includes the indications of the duress or the fear (recording scene parameter) exhibited by the one or more individuals in the secure area); multimedia file containing one or more of a behavior of a user ([0016] the NVR system 130 can store the video in the database 136 when the programmable processor 132 detects a panic condition, an action by an individual in the video, a frightened individual in the video)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included receiving, by a service device from a user equipment a recording scene parameter of a scene of recording at least one of a behavior or a voice of a user, analyzing, by the service device, the recording scene parameter with respect to a threshold; in response to the recording scene parameter meets the threshold, notifying, by the service device, the user equipment to generate a multimedia file including the one or more of the behavior or the voice of the user; the multimedia file being separate from the recording scene parameter; a multimedia file containing one or more of a behavior of a user, as disclosed by Cui in the system disclosed by Mercuri, for the motivation of providing a method of analyzing the video data stream  
Mercuri/cui do not teach the recording scene parameter including location coordinates; analyzing the recording scene parameter includes comparing the location coordinates with a target location where the user equipment is used to log into a target account of the user; receiving, by the service device from the user equipment, the recording scene parameter. Mercuri discloses recording including metadata such as the calibration information of the body camera, the GPS (Global Positioning System) location of the footage, the identity of the LEO 302, the other law enforcement officials involved in the action and the like. The system 100 may generate a hash of the record 165 that may include the metadata in addition to the body camera footage.([0111], [0158]-[0159])
Uldridge teaches the recording scene parameter including location coordinates ([0024] the first electronic device may comprise a computer located in the location where the proceeding is being held (such as a courtroom or the like). [0030] geographic location at which the recording was made); analyzing the recording scene parameter includes comparing the location coordinates with a target location where the user equipment is used to log into a target account of the user ([0030] data may include one or more of the file name of the recording, the first electronic device serial number, the serial number of the motherboard of the first electronic device, information regarding the network card of the first electronic device (such as the MAC address, the IP address and so on) (target location), the details of any users of the first electronic device (such as the names of the users, the times and dates that users logged in and/or out of the first electronic device and/or the recording software), the date and time at which the recording was made, the geographic location (location coordinates) at which the recording was made, [0031] The electronic recording file may be sent to the certification server for verification/analysis, [0034], [0078] the electronic recording file 102 includes further pieces of data associated with the recording 10. In this embodiment, the further pieces of data include the name of the electronic file 101, the motherboard serial number of the first electronic device, the network card MAC address of the first electronic device 12 and the details of the user logged into the recording 11 when the recording 10 was made.) receiving, by the service device from the user equipment, the recording scene parameter ([0007] recording/sending information from user’s surroundings including audio, video and location information, [0015] audio, video and location information is recorded and sent to monitoring center (service device), [0049])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the recording scene parameter including location coordinates; analyzing the recording scene parameter includes comparing the location coordinates with a target location where the user equipment is used to log into a target account of the user; receiving, by the service device from the user equipment, the recording scene parameter, as disclosed by Uldridge in the system disclosed by Mercuri/Cui, for the motivation of providing a method of reducing the period of time between the recording being created and its verification, reducing the likelihood of the recording being tampered with ([0020] Uldridge).
Mercuri/Cui/Uldridge do not teach receiving through a target account registered on the service device, the multimedia file; obtaining, by the service device, at least one of a facial feature or a voice-print feature of the user from the multimedia, file; constructing a target transaction based on the at least one of the facial feature or the voiceprint of the user. Cui, however teaches obtaining, by the service device, at least one of a facial expression ([0017] the programmable processor 132 can detect the frightened individual in the video responsive to analyzing the video and detecting therein a frightened facial expression by an individual) 
Medina teaches receiving through a target account registered on the service device (Fig 3 # 302 receive video data od user’s face, Col 5 lines 45-52 The data collected during voice recognition, heartbeat detection, emotional state determination, voice recognition, or other methods may be stored and used to refine an identity model of the user over time.) obtaining, by the service device, at least one of a facial feature or a voice-print feature of the user from the multimedia, file (Col 2 lines 4-9 receiving audio data of the user speaking at least one word, comparing the audio data to a stored voice print associated with the user, Fig 7 # 706, 708, 710 and Col 12 lines 48-53 user authentication based on voice data analysis includes recorded speech may be compare to a stored voice print of user in user profile, Based on the comparison, a determination may be made constructing a target transaction based on the at least one of the facial feature or the voiceprint of the user. (Fig 2 # 206-208, Fig # 706, 708, 710, 716 authenticate user by matching voice with stored voice print, Col 13 lines 46-67, Col 14 lines 1-15 presenting a PIN-based authentication dialog on the user device 104 to give the user 102 an opportunity to indicate (e.g., through reverse entry of PIN) if they are being threatened by someone off camera, such as at an automated teller machine (ATM).  Additional action(s) may also include sending a notification (target transaction) to customer support or marketing indicating the user 102 may need assistance.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included receiving through a target account registered on the service device, obtaining, by the service device, at least one of a facial feature or a voice-print feature of the user from the multimedia, file; constructing a target transaction based on the at least one of the facial feature or the voiceprint of the user , as disclosed by Medina in the system disclosed by Mercuri/Cui/Uldridge, for the motivation of providing a method of using multiple authentication methods may be used in combination to authenticate the user with greater confidence than authentication provided by a single method. (Col 4 lines 10-17 Medina)
Mercuri/Cui/Uldridge do not teach following limitations, 
However, Medina teaches receiving, by the user equipment, an evidence acquisition instruction entered by the user through a target account registered on the service device, the target account including a trusted facial feature and a trusted voiceprint feature (Col 5 lines 45-55 data collection includes image data of the user's face (trusted facial feature) may be collected and used in the aggregate to develop a more accurate composite image of the user. voice print data (trusted voiceprint feature
Medina teaches in response to that the multimedia file includes an audio component, extracting, by the service device, a voiceprint feature of the user from the multimedia file, comparing the extracted voiceprint feature with the trusted voiceprint feature (Col 2 lines 4-9 receiving audio data of the user speaking at least one word, comparing the audio data to a stored voice print associated with the user, Fig 7 # 706, 708, 710 and Col 12 lines 48-53 user authentication based on voice data analysis includes recorded speech may be compare to a stored voice print of user in user profile, Based on the comparison, a determination may be made (710) whether the recorded speech matches or otherwise corresponds to the stored voice print data of the user 102., Col 13 lines 1-3) 
Medina teaches adding a consistency result into the target transaction in response to that the extracted voiceprint feature and the trusted voiceprint feature are consistent with one another (Col 6 lines 57-60 authentication information such as facial image, voice data, video data may be stored in a block chain, Col 12 lines 59-62 If the recorded speech corresponds to the stored voice print, and if the converted text corresponds to the presented text data, a determination may be made that the user 102 is authenticated (716) (consistency result) Fig 1 # 124 and Col 8 lines 6-25 authentication results sent by authentication module over to the network to the application)
Medina teaches adding an inconsistency result into the target transaction in response to that the extracted voiceprint feature and the trusted voiceprint feature are inconsistent with one another (Col 12 lines 62-66 If the recorded speech does not correspond to the stored voice print, and/or if the converted text does not correspond to the presented text data, a determination may be made that the user 102 is not authenticated (718), Fig 1 # 124 and Col 8 lines 6-25 authentication results sent by authentication module over to the network to the application);
Medina teaches in response to that the multimedia file includes a visual component, extracting, by the service device, a facial feature of the user from the multimedia file, comparing the extracted facial feature with the trusted facial feature (Col 8 lines 35-39, Col 9 lines 24-29 A determination may be made (208) whether the user 102 is authenticated based on facial recognition.  Such a determination may be based on comparing one or more images in the video 
Medina teaches adding a consistency result into the target transaction in response to that the extracted facial feature and the trusted facial feature are consistent with one another (Col 9 lines 29-32 If the current image(s) are sufficiently similar to the previously captured image(s) of the user 102, the user 102 may be authenticated) , and
Medina teaches adding an inconsistency result into the target transaction in response to that the extracted facial feature and the trusted facial feature are inconsistent with one another (Col 9 lines 24-33 If the current image(s) are sufficiently similar to the previously captured image(s) of the user 102, the user 102 may be authenticated and the process may proceed to 208.  If not, the process may proceed to 220.) ;
Medina teaches or in response to that the multimedia file includes an audio component and a visual component, extracting, by the service device, a voiceprint feature and a facial feature of the user from the multimedia file (Col 9 lines 24-33 authentication based on facial recognition, Col 9 lines 60-67, Col 10 lines 37-42, Col 12 lines 32-34, 48-54 authentication based on voice data analysis. Recorded speech may be compared to a stored voice print);
Medina teaches comparing the extracted voiceprint feature with the trusted voiceprint feature (Fig 7 # 706, 708, 710 and Col 12 lines 48-53 user authentication based on voice data analysis includes recorded speech may be compare to a stored voice print of user in user profile); 
Medina teaches comparing the extracted facial feature with the trusted facial feature (Col 8 lines 35-39, Col 9 lines 24-29 A determination may be made (208) whether the user 102 is authenticated based on facial recognition.  Such a determination may be based on comparing one or more images in the video data 112, such as frame(s) of video, to previously captured and stored images of the user's face included in a user profile 116 of the user 102.); 
Medina teaches adding a consistency result into the target transaction in response to that the extracted voiceprint feature and the trusted voiceprint feature are consistent with one another and the extracted facial feature and the trusted facial feature are consistent with one another (Col 9 lines 29-32 If the current image(s) are sufficiently similar to the previously captured image(s) of ; Col 12 lines 62-66 If the recorded speech does not correspond to the stored voice print, and/or if the converted text does not correspond to the presented text data, a determination may be made that the user 102 is not authenticated (718), Fig 1 # 124 and Col 8 lines 6-25 authentication results sent by authentication module over to the network to the application and 
Medina teaches adding an inconsistency result into the target transaction in response to at least one of that the extracted voiceprint feature and the trusted voiceprint feature are inconsistent with one another and that the extracted facial feature and the trusted facial feature are inconsistent with one another (Col 9 lines 29-32 If the current image(s) are sufficiently similar to the previously captured image(s) of the user 102, the user 102 may be authenticated. If not, the process processed to 220. Col 12 lines 62-66 If the recorded speech does not correspond to the stored voice print, and/or if the converted text does not correspond to the presented text data, a determination may be made that the user 102 is not authenticated (718), Fig 1 # 124 and Col 8 lines 6-25 authentication results sent by authentication module over to the network to the application)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included receiving, by the user equipment, the evidence acquisition instruction entered by the user through a target account registered on the service device, the target account including a trusted facial feature and a trusted voiceprint feature; in response to that the multimedia file includes an audio component, extracting, by the service device, a voiceprint feature of the user from the multimedia file, comparing the extracted voiceprint feature with the trusted voiceprint feature, adding a consistency result into the target transaction in response to that the extracted voiceprint feature and the trusted voiceprint feature are consistent with one another, and adding an inconsistency result into the target transaction in response to that the extracted voiceprint feature and the trusted voiceprint feature are inconsistent with one another; in response to that the multimedia file includes a visual component, extracting, by the service device, a facial feature of the user from the multimedia file, comparing the extracted facial feature with the trusted facial feature, adding a consistency result into the target transaction in response to that the extracted facial feature and the trusted facial feature are consistent with one another, and adding an inconsistency result into the target transaction in response to that the extracted facial feature and the trusted facial feature are inconsistent with one another; or in response to that the multimedia file includes an audio component and a visual component, extracting, by the service device, a voiceprint feature and a facial feature of the user from the multimedia file; comparing the extracted voiceprint feature with the trusted voiceprint feature; comparing the extracted facial feature with the trusted facial feature; adding a consistency result into the target transaction in response to that the extracted voiceprint feature and the trusted voiceprint feature are consistent with one another and the extracted facial feature and the trusted facial feature are consistent with one another; and adding an inconsistency result into the target transaction in response to at least one of that the extracted voiceprint feature and the trusted voiceprint feature are inconsistent with one another and that the extracted facial feature and the trusted facial feature are inconsistent with one another, as disclosed by Medina in the system disclosed by Mercuri/Cui/Uldridge, for the motivation of providing a method of using multiple authentication methods may be used in combination to authenticate the user with greater confidence than authentication provided by a single method. (Col 4 lines 10-17 Medina)
Claim 20.    Mercuri discloses the computer device, comprising a memory and a processor ([0052] the computing unit may encompass a processor coupled to the computer readable medium), the memory containing executable instruction, which when executed by the processor configure the processor to implement acts including: obtaining an evidence acquisition instruction of a user through a target account registered on a service device ([0080] the system 100 may use a username and password for the participant to authenticate the participant and associate the participant's blockchain identity with the participant's off-chain identity. [0136] the police department (account) may use the system 100 to maintain their digital assets.  Digital assets may include records created during the normal course of business such as memoranda, investigation reports, logs of entry and exit, access records, [0137]), the service device being a node of a blockchain network (Fig 4 # 120 blockchain, [0140])

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mercuri et al. (US 2019/0013934 A1) in view of Cui et al. (US 2019/0174102 A1), further in view of Uldridge et al. (US 2019/0081774) and Medina, III et al. (US 9,953,231 B1) as applied to claim 2 and 13, further in view of Angel (US 8,428,227 B2)

Regarding Claims 4 and 16,    Mercuri as modified by Cui and Medina teaches the method according to claim 2, wherein, the receiving the evidence acquisition instruction includes:
Mercuri/Cui do not teach following limitations, however Mercuri discloses the recording the voice of the user into the multimedia file ([0020]A record may be a digital record that memorializes activities performed, events occurred, results achieved, or statements made); authenticating an identity of the user based on identity authentication information ([0112] authenticate the participants who interacted with the record 165 during the state A, [0142], [0143] The system 100 may authenticate a participant based on credentials of a participant such as username and password)
Further, Medina teaches receiving the evidence acquisition instruction entered by the user through a target account registered on the service device (Fig 2 #202 detect an attempt to access information from user device, Col 9 lines 4-10 The user 102 may attempt to access information through an application 126 executing on a user device 104.  Such an attempt may be a request to login to the application 126, a launch of the application 126 on the user device 104, or a navigation from one portion); and
 Medina teaches the recording the one or more of the behavior and the voice of the user into the multimedia file (Col 9 lines 16-22 The application 126 may instruct the camera, or other image/video capture component(s) 106, to capture (206) image(s) and/or video of the user's face.  The image(s) and/or video may be included in video data 112 for analysis.) includes:
Medina teaches authenticating an identity of the user based on identity authentication information corresponding to the target account (Col 9 lines 24-33 A determination may be made (208) whether the user 102 is authenticated based on facial recognition.  Such a determination may be based on comparing one or more images in the video data 112, such as frame(s) of video, to ; and in response to successfully authenticating the identity of the user, provide access to user (Fig 8 # 810 and Col 13 lines 12-15, 33-36 authenticate user and provide access)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included receiving the evidence acquisition instruction entered by the user through a target account registered on the service device; the recording the one or more of the behavior and the voice of the user into the multimedia file; authenticating an identity of the user based on identity authentication information corresponding to the target account and in response to successfully authenticating the identity of the user, provide access to user, as disclosed by Medina in the system disclosed by Mercuri/Cui, for the motivation of providing a method of using multiple authentication methods may be used in combination to authenticate the user with greater confidence than authentication provided by a single method. (Col 4 lines 10-17 Medina).
Mercuri/Cui/Medina do not teach in response to successfully authenticating the identity of the user, recording the one or more of the behavior and the voice of the user into the multimedia file 
Angel teaches in response to successfully authenticating the identity of the user, recording the one or more of the behavior and the voice of the user into the multimedia file  (Col 7 lines 28-41, Col 10 lines 1 -15autheticated user identity, Col 11 lines 3-10 trigger activates recording session on feature, Col 12 lines 18-30, Col 17 lines 54-60 Once a user has been registered, authenticated, and has properly logged into to Certification Call's IVR system via the SMI, the user will be provided with certain options including, but not limited to: Make a Personal Recording; Make a 2 Party Call; Initiate or join a Conference). Further, Angel teaches the recording the one or more of the behavior and the voice of the user into the multimedia file (Col 8 lines 28-32 emotional coding of communication< Col 9 lines 8-15 determine the emotion (behavior) of the speaker (e.g. anger, joy, disgust, hate, lying, etc.) based on the characteristics of the voice files (speed, amplitude, intensity, pitch, etc.) within a benchmarking process that adapts for cultural, linguistic, idiomatic and origin characteristics of the speaker, Col 23 lines 39-45 In the custody module, the system gathers and stores session data. This gathering and storage includes primarily voice communications but also includes additional audio and video, and all digital transfers between the comm parties.) authenticating an identity of the user based on identity authentication information corresponding to the target account (Col 7 lines 28-40 authentication of participants, Col 8 lines 56-65Col 19 lines 19-26 The trusted third party server TTPS 12 or Authentication Server provides major system control functions such as the acquisition of voice communications, the maintenance of custody of the recorded session, or portions thereof (a segment), the control over the record, including log data, the release and distribution of that record and authentication of caller A and caller B as well as authentication of the recorded session itself, Col 19 lines 64-67, Col 20 lines 1 -12 ., Col 4 lines 35-45); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in response to successfully authenticating the identity of the user, recording the one or more of the behavior and the voice of the user into the multimedia file, as disclosed by Angel in the system disclosed by Mercuri/Cui/Medina, for the motivation of providing a method of acquiring, recording and authenticating communication between parties by a service provider in a telecommunication system (Abstract lines 1-4 Angel).



Response to Arguments
Applicant's arguments filed 11/3/21 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New limitations have been considered in rejection above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Code et al. (US 2017/0134162) discloses authenticity of the hashed digital media file copy is verified as an unaltered copy of the unaltered file.
Uldridge et al. (US 2019/0081774) discloses method and system for verifying the authenticity of a recording.
Assenmacher (US 2019/0171849) discloses system of tamper-evident recording of a plurality of service data items are provided. The aggregated verification fingerprint is then stored in at least one blockchain
Cuende (US 9,679,276 B1) discloses a block chain may be used to certify the existence, integrity, and/or ownership of a file or communication.
Kempel et al. (US 2018/0322749 A1) teaches determining, by the service device, a coercion representation value based on the recording scene parameter, the coercion representation value indicating a probability that the user is in a coerced state ([0024]monitoring data us an audio recording, threat analysis system could parse the audio for sound signatures associated with gunshots, screaming, or other indications of violence or possible duress (Coercion), or could perform speech recognition to analyzing the verbal content of the speech for one or more threats., [0025]confidence levels (coercion representation value) can be calculated in order to reflect the probability that threat analysis system has correctly identified a threat or the probability that a potential threat exists); determining, by the service device, whether the coercion representation value is less than a threshold ([0026] thresholds on the confidence level can be set and utilized to trigger supplemental analysis beyond that offered by Threat Analysis system 116.,[0038] the threshold for detecting a threat can be lower in scenarios in which the Subject has explicitly requested monitoring due to his or her unease leading to directly execute a threat response); and in response to that the coercion representation value is less than the threshold, notifying, by the service device, the user equipment to record the one or more of the behavior and the voice of the user into the multimedia file ([0038] the threshold for detecting a threat can be lower in scenarios in which the Subject has explicitly requested monitoring due to , [0043] one or more biometric measurements can be used to assess a stress level of Subject 150a, such that these stress levels can function as a trigger to deploy the personal safety drone to capture and transmit to threat monitoring and response system 100 additional information regarding any potential threat or events that may have caused the unusually high stress levels.[0047] using one or more intermediates such as monitoring application 182 running on the Subject's computing device 180a, [0052] automatic activation of monitoring application 182 on the computing device 180a associated with Subject [0097] monitor the situation, capture audiovisual data to update threat monitoring and response system 100, and create a record in case the situation with threat 260 deteriorates.).
Uldridge (US 2018/0033288A1) teaches the recording scene parameter including at least one of location coordinates ([0007] recording/sending information from user’s surroundings including audio, video and location information, [0009] audio, video and location information is recorded), brightness or a space size of the recording scene ([0059] user’s surroundings is recorded); receiving, by the service device from the user equipment, the recording scene parameter ([0007] recording/sending information from user’s surroundings including audio, video and location information, [0015] audio, video and location information is recorded and sent to monitoring center (service device), [0049])
CN(108717431)discusses a blockchain-based electronic evidence storing method and system and a blockchain-based electronic evidence verifying method and system. The electronic evidence storing method comprises the steps of after an evidence storing person passes the identity authentication, forming an evidence storing data set according to an electronic evidence set formed by evidence collection, the identity information of the evidence storing person and an evidence storing time stamp; signing the evidence storing data set and submitting to a blockchain system by the evidence storing person.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779.  The examiner can normally be reached on 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SANGEETA BAHL/Primary Examiner, Art Unit 3629